              Case 2:20-cv-01174-RAJ Document 17 Filed 08/04/20 Page 1 of 4



 1                                                                      The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8

 9
     JESSICA BENTON, SHELTY BRYANT,
10   ANNE MARIE CAVANAUGH, ALYSSA                         No.     2:20-CV-1174
     GARRISON, and CLARE THOMAS,
11                                                        DEFENDANT CITY OF SEATTLE’S
                                   Plaintiffs,            NOTICE OF INTENT TO FILE A
12                                                        RESPONSE TO PLAINTIFFS’ MOTION
                   v.                                     FOR TEMPORARY RESTRAINING
13                                                        ORDER
     CITY OF SEATTLE,
14
                                   Defendant.
15

16

17     (1) Under L.C.R. 65(b)(5), the City hereby notifies the Court that it intends to file a response

18         and opposition to Plaintiffs’ Motion for Entry of a Temporary Restraining Order (“TRO”).

19     (2) During a phone conversation on August 2, 2020, Plaintiffs’ counsel called to request that the

20         City stipulate to a TRO prohibiting the use of crowd control devices. (Sharifi Dec., ¶¶ 2-3).

21         Without further information or a document to review, the City’s counsel advised that

22         Plaintiffs’ request for entry of a TRO appeared to contradict determinations made by Judge

23         Robart in United States v. City of Seattle, 12-cv-1282-JLR and would be in potential conflict
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                           Peter S. Holmes
                                                                                      Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                     701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                Seattle, WA 98104-7095
                                                                                      (206) 684-8200
     (20-cv-00887RAJ) - 1
            Case 2:20-cv-01174-RAJ Document 17 Filed 08/04/20 Page 2 of 4



 1       with this Court’s preliminary injunction in Black Lives Matter v. City of Seattle, Case No.

 2       2:20-cv-00887-RAJ, Dkt. No. 42, (W.D. Wash. June 17, 2020). (Sharifi Dec., ¶ 4). Counsel

 3       for Defendants asked Plaintiffs’ counsel if Plaintiffs were requesting that Judge Robart or

 4       Judge Jones’ Orders be modified or stricken. (Id. at 4). Plaintiffs’ counsel acknowledged the

 5       conflict between Plaintiffs’ requested relief and the existing Court orders defined above.

 6       (Id.). Plaintiffs’ counsel then declared that she wanted a federal judge to restrict the crowd

 7       control devices at issue. (Id.). Plaintiffs’ counsel then asked if the City would agree, to which

 8       the City did not. (Id. at 5).

 9    (3) Based on the same set of circumstances, namely the City’s crowd management tactics in June

10       and July 2020, Plaintiffs seek the same relief initially sought by the plaintiffs in Black Lives

11       Matter v. City of Seattle, Case No. 2:20-cv-00887-RAJ, Dkt. No. 6-1, a complete bar on tear

12       gas and crowd control tools. However, this Court has previously considered whether

13       “complete bar” injunctive relief was appropriate and made a final decision with respect to

14       the appropriate level of relief.

15    (4) The United States Supreme Court rejected the concept of “[p]ermitting repeated litigation of

16       the same issue as long as the supply of unrelated defendants holds out.’ Parklane Hosiery

17       Co. v. Shore, 439 U.S. 322, 328, 99 S. Ct. 645, 650, 58 L. Ed. 2d 552 (1979). (quoting

18       Kerotest Mfg. Co. v. C–O–Two Co., 342 U.S. 180, 185, 72 S.Ct. 219, 222, 96 L.Ed. 200

19       (1952)). “The general rule should be that in cases where a plaintiff could easily have joined

20       in the earlier action or where, either for the reasons discussed above or for other reasons, the

21       application of offensive estoppel would be unfair to a defendant, a trial judge should not

22       allow the use of offensive collateral estoppel.” Id., 439 U.S. at 331.

23
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                             Peter S. Holmes
                                                                                        Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                       701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                  Seattle, WA 98104-7095
                                                                                        (206) 684-8200
     (20-cv-00887RAJ) - 2
            Case 2:20-cv-01174-RAJ Document 17 Filed 08/04/20 Page 3 of 4



 1    (5) In this instance, Plaintiffs seek to relitigate issues already contemplated by this Court and

 2       by Judge Robart to secure a different outcome based on the same precipitating events.

 3    (6) The City respectfully seeks a status conference to discuss Plaintiffs’ requested relief in their

 4       motion for entry of TRO, and to determine a briefing schedule acceptable to this Court.

 5

 6       DATED this 4th day of August, 2020.

 7                                       PETER S. HOLMES
                                         Seattle City Attorney
 8

 9                                   By: /s/ Ghazal Sharifi
                                         Ghazal Sharifi, WSBA# 47750
10                                       Carolyn Boies, WSBA# 40395

11                                        Assistant City Attorneys

12                                        E-mail: Ghazal.Sharifi@seattle.gov
                                          E-mail: Carolyn.Boies@seattle.gov
13
                                          Seattle City Attorney’s Office
14                                        701 Fifth Avenue, Suite 2050
                                          Seattle, WA 98104
15                                        Phone: (206) 684-8200

16                                        Attorney for Defendant City of Seattle

17

18

19

20

21

22

23
     DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                             Peter S. Holmes
                                                                                        Seattle City Attorney
     RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                       701 5th Avenue, Suite 2050
     RESTRAINING ORDER                                                                  Seattle, WA 98104-7095
                                                                                        (206) 684-8200
     (20-cv-00887RAJ) - 3
               Case 2:20-cv-01174-RAJ Document 17 Filed 08/04/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2
             I hereby certify that on August 4, 2020 I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system which will send notification of such filing to the following:

 4              J. Talitha Hazelton                          ( x ) Via Email
                SMITH LAW LLC                                talitha@thesmithlaw.com
 5              4301 NE 4th Street
                P.O. Box 2767
 6              Renton, WA 98059
                (206) 715-4248
 7
                [Attorneys for Plaintiffs]
 8

 9
                              __/s/ Ghazal Sharifi________________________
10                                Assistant City Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23
      DEFENDANT CITY OF SEATTLE’S NOTICE OF INTENT TO FILE A                            Peter S. Holmes
                                                                                        Seattle City Attorney
      RESPONSE TO PLAINTIFFS’ MOTION FOR TEMPORARY                                      701 5th Avenue, Suite 2050
      RESTRAINING ORDER                                                                 Seattle, WA 98104-7095
                                                                                        (206) 684-8200
      (20-cv-00887RAJ) - 4
